Opinion issued March
8, 2012.





 
 
 
 
 





 




 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00781-CV
____________
 
SPARKLE SIGN COMPANY, INC.,
Appellant
 
V.
 
59 STAFFORD GP, LLC, D/B/A 59 DINER-STAFFORD AND FRANK TAVaKOLI, Appellees
 
 
 

On Appeal from the 11th District Court 
Harris County, Texas
Trial Court Cause No. 2009-52496
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed August 3, 2011.  On February 16, 2012, the parties filed a
joint motion to dismiss the appeal.  See Tex.
R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot.  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
                                                  PER CURIAM
 
Panel consists of
Justices Jennings, Massengale, and Huddle.